 

Adamis Pharmaceuticals Corporation 8-K [admp-8k_022118.htm]

 

Exhibit 10.2

 

Description of Compensation Committee Authority Regarding Discretionary
Compensation Payments

 

Pursuant to the authority of the Compensation Committee (the “Committee”) of the
board of directors (the “Board”) of Adamis Pharmaceuticals Corporation (the
“Company), the Committee, or the Board, may in its discretion from time to time
approve discretionary cash compensation payments or awards to some or all
executive officers of the Company (including without limitation payments
pursuant to, or contemplated or permitted by, any employment agreement),
including cash awards, cash bonus payments, changes (including increases) in
base salaries, deferred or severance cash compensation, or other forms of cash
compensation awards or payments.

 

 